Exhibit 10.90


PUGET ENERGY, INC.


RESTRICTED STOCK AWARD AGREEMENT

TO:   Stephen P. Reynolds

        We are pleased to inform you that you have been awarded by Puget Energy,
Inc., a Washington corporation (the “Company”), a restricted stock award (the
“Restricted Stock Award”).

        The terms of the Restricted Stock Award are as set forth in this
Restricted Stock Award Agreement (this “Agreement”). The Restricted Stock Award
is granted under the Company’s Amended and Restated 1995 Long-Term Incentive
Compensation Plan (the “Plan”) and, except as expressly provided otherwise
herein, is limited by and subject to the express terms and conditions of the
Plan. Capitalized terms that are not defined in this Agreement but defined in
the Plan have the meanings given to them in the Plan.

        The basic terms of the Restricted Stock Award are summarized as follows:

1.     Number of Shares: 40,000

2.     Grant Date: January 8, 2004

3.     Fair Market Value Per Share: $_______

4.     Vesting

        The Restricted Stock Award is subject to forfeiture upon varying
circumstances relating to your termination of employment with the Company. The
restrictions on the shares will lapse and no longer be subject to forfeiture
according to the following schedule:

Date on Which Portion of Restricted
Stock Award Is No Longer Subject
to Forfeiture   % of Restricted Stock
Award No Longer
Subject to Forfeiture  
One year from Grant Date   0%  
Two years from Grant Date   0%  
Three years from Grant Date   20%  
Four years from Grant Date   50%  
Five years from Grant Date   100%

        Shares that have vested and are no longer subject to forfeiture
according to the above schedule are referred to herein as “Vested Shares.”
Shares that are not vested and remain subject to forfeiture under the preceding
schedule are referred to herein as “Unvested Shares.” The Unvested Shares will
vest (and to the extent so vested cease to be Unvested Shares remaining subject
to forfeiture) in accordance with the above schedule. Collectively, the Unvested
Shares and the Vested Shares are referred to herein as the “Shares.”

5. Termination of Employment; Change of Control


  5.1 Termination of Employment


           Except as provided in Section 5.2 below, the portion of the
Restricted Stock Award subject to forfeiture shall be forfeited by you to the
Company upon the termination of your employment for any reason, including
without limitation, termination by the Company for Cause (as defined in your
Agreement with the Company and Puget Sound Energy, Inc. dated as of January 7,
2002 (the “Agreement”)), voluntary resignation by you or the occurrence of your
death or Disability (as defined in the Agreement).

  5.2 Change of Control


           Upon a Change of Control (as defined below) of the Company, the
vesting of your Restricted Stock Award will accelerate and become fully vested.

           A Change of Control shall mean the occurrence of any one of the
following actions or events:

  (i) The acquisition by any individual, entity or group of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act)
of  20% or more of either (A) the Company’s outstanding common stock or (B) the
Company’s outstanding voting securities; provided, however, that the following
acquisitions shall not constitute a Change of Control: (x) any acquisition of
securities by the Company, (y) any acquisition of securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a business combination, if, following such business combination, the
conditions described in clauses (1), (2) and (3) of subsection (iii) of this
Section 5.2 are satisfied; or


  (ii) A “Board Change” that shall have occurred if a majority of the seats on
the Board are occupied by individuals who were neither (1) nominated by a
majority of the Incumbent Directors nor (2) appointed by directors so nominated
(“Incumbent Director” means a member of the Board who has been either
(x) nominated by a majority of the directors of the Company then in office or
(y) appointed by directors so nominated, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Securities Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board); or


  (iii) Approval by the shareholders of the Company of a Business Combination
(which means (A) a reorganization, exchange of securities, merger, consolidation
or other business combination involving the Company or (B) the sale or other
disposition of all or substantially all the assets of the Company or Puget Sound
Energy) unless after giving effect to such Business Combination and any equity
financing completed or contemplated in connection with or as a result of such
Business Combination, (1) more than 66-2/3% of, respectively, the then
outstanding shares of common stock of the corporation resulting from or
effecting such Business Combination and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the outstanding common stock of the Company and
outstanding voting securities of the Company immediately prior to such Business
Combination in substantially the same proportion as their ownership, immediately
prior to such Business Combination, of the outstanding common stock of the
Company and outstanding voting securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or its affiliates) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from or effecting such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (3) at
least a majority of the members of the board of directors of the Company
resulting from or effecting such Business Combination were Incumbent Directors
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination.


6. Securities Law Compliance


           Notwithstanding any other provision of this Agreement, you may not
sell the Shares unless they are registered under the Securities Act or, if such
Shares are not then so registered, the Company has determined that such sale
would be exempt from the registration requirements of the Securities Act. The
sale of the Shares must also comply with other applicable laws and regulations
governing the Shares, and you may not sell the Shares if the Company determines
that such sale would not be in material compliance with such laws and
regulations.

7. Transfer Restrictions


           Any sale, transfer, assignment, encumbrance, pledge, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of Unvested Shares shall be strictly prohibited and
void; however, such restrictions on transfer will not apply to a gratuitous
transfer of the Shares; provided, that you obtain the Company’s prior written
consent to such transfer.

8. Section 83(b) Election for Restricted Stock Award


           You understand that under Section 83(a) of the Code, the excess of
the fair market value of the Unvested Shares on the date the forfeiture
restrictions lapse over the amount paid for such Shares on the Grant Date will
be taxed, on the date such forfeiture restrictions lapse, as ordinary income
subject to payroll and withholding tax and tax reporting, as applicable. For
this purpose, the term “forfeiture restrictions” means the right of the Company
to receive back any Unvested Shares upon termination of your employment with the
Company. You understand that you may elect under Section 83(b) of the Code to be
taxed at ordinary income rates on the fair market value of the Unvested Shares
at the time they are acquired, rather than when and as the Unvested Shares cease
to be subject to the forfeiture restrictions. Such election (an “83(b)
Election”) must be filed with the Internal Revenue Service within 30 days from
the Grant Date of the Restricted Stock Award. You understand that (a) you will
not be entitled to a deduction for any ordinary income previously recognized as
a result of the 83(b) Election if the Unvested Shares are subsequently forfeited
to the Company and (b) the 83(b) Election may cause you to recognize more
compensation income than you would have otherwise recognized if the value of the
Unvested Shares subsequently declines.

THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT
B. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE 30-DAY PERIOD
MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE FORFEITURE
RESTRICTIONS LAPSE.

           You further understand that an additional copy of such election form
should be filed with your federal income tax return for the calendar year in
which the date of this Agreement falls. You acknowledge that the foregoing is
only a summary of the federal income tax laws that apply to the award of the
Shares under this Agreement and does not purport to be complete.

YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF
ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE, AND THE TAX
CONSEQUENCES OF YOUR DEATH.

           You agree to execute and deliver to the Company with this Agreement a
copy of the Acknowledgment and Statement of Decision Regarding Section 83(b)
Election (the “Acknowledgment”) attached hereto as Exhibit A. You further agree
that you will execute and deliver to the Company with this Agreement a copy of
the 83(b) Election attached hereto as Exhibit B if you choose to make such an
election.

9. Assignment Separate From Certificate


           As security for the faithful performance of this Agreement, you
agree, upon execution of this Agreement, to deliver a stock power in the form
attached as Exhibit C, executed by you (with the transferee, certificate number,
date and number of Shares left blank), along with any certificate(s) evidencing
shares issued to you, to the Secretary of the Company or its designee (“Escrow
Holder”), who is hereby appointed to hold such stock power and any such
certificate(s) in escrow and to take all such actions and to effectuate all such
transfers and/or releases of such Shares as are in accordance with the terms of
this Agreement. You and the Company agree that Escrow Holder shall not be liable
to any party to this Agreement (or to any other party) for any actions or
omissions unless Escrow Holder is grossly negligent relative thereto. Escrow
Holder may rely on any letter, notice or other document executed by any
signature purported to be genuine and may rely on advice of counsel and obey any
order of any court with respect to the transactions contemplated in this
Agreement. The Shares may be released from escrow as they cease to be Unvested
Shares.

10. Legends


           You understand and agree that the Unvested Shares are subject to
forfeiture and that the certificate(s) representing the Unvested Shares will
bear a legend in substantially the following form:

  “The securities represented by this certificate are subject to certain
restrictions on transfer and forfeiture restrictions and may not be sold,
assigned, transferred, encumbered or in any way disposed of except as set forth
in a restricted stock award agreement between the issuer and the original
recipient of these shares, a copy of which may be obtained at the principal
office of the issuer. Such transfer restrictions and forfeiture restrictions are
binding on transferees of these shares.”


11. Stop-Transfer Notices


           You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer”instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.

12. Independent Tax Advice


           You acknowledge that determining the actual tax consequences to you
of receiving or disposing of the Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving or disposing of the Shares. Prior to
executing this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but have chosen not to do so.

13. Withholding and Disposition of Shares


           You agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. In accordance with the Plan, you may use Vested Shares as a means
to pay any applicable tax withholding obligations due hereunder.

14. General Provisions


  14.1 Notices


           Any notice required in connection with (a) the Company’s forfeiture
rights or (b) the disposition of any Shares covered thereby will be given in
writing and will be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and addressed to the
party entitled to such notice at the address indicated in this Agreement or at
such other address as such party may designate by ten days’ advance written
notice under this Section 14.1 to all other parties to this Agreement.

  14.2 No Waiver


           No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

  14.3 Undertaking


           You hereby agree to take whatever additional action and execute
whatever additional documents the Company may deem necessary or advisable in
order to carry out or effect one or more of the obligations or restrictions
imposed on either you or the Shares pursuant to the express provisions of this
Agreement.

  14.4 Entire Contract


           This Agreement, the Plan and the Agreement constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and will in all
respects be construed in conformity with the express terms and provisions of the
Plan.

  14.5 Successors and Assigns


           The provisions of this Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.

  14.6 Shareholder of Record


           You will be recorded as a shareholder of the Company and will have,
subject to the provisions of this Agreement and the Plan, all the rights of a
shareholder with respect to the Shares.

  14.7 Counterparts


           This Agreement may be executed in two or more counterparts, each of
which will be deemed an original, but which, upon execution, will constitute one
and the same instrument.

  14.8 Governing Law


           This Agreement will be governed by and construed in accordance with
the laws of the State of Washington.

        IN WITNESS WHEREOF, the parties have executed this Agreement dated
January 8, 2004.

PUGET ENERGY, INC.

  By: /s/ Michelle Clements

--------------------------------------------------------------------------------

        Title: Vice President, Human Resources & Labor Relations

--------------------------------------------------------------------------------

        STEPHEN P. REYNOLDS         /s/ Stephen P. Reynolds

--------------------------------------------------------------------------------

  Printed Name: Stephen P. Reynolds

--------------------------------------------------------------------------------